DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



1.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the actuator".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 8, 9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 20170337507 A1, hereinafter Curry) in view of Treiser et al. (US 9367865 B2, hereinafter Treiser).
Regarding Claim 1
Curry discloses a method for managing an article comprising: 
securing the article via a locking unit, the locking unit being alterable between a locked state and an unlocked state (abstract: enclosure securely stores purchasable product)
receiving, via a communication device, an indication that a user desires to handle the article (abstract, ¶52: user scans badge, using RFID tag, or entering user information)
performing an authorization of the user to handle the article, wherein the authorization of the user is based on financial information of the user (abstract, ¶52: identification code associated with financial account of user validated) 
causing, via an actuator, the locking unit to alter from the locked state to the unlocked state based on the user being authorized to handle the article (abstract, ¶52: locking mechanism unlocked)
receiving, via the communication device, an indication of whether the user desires to purchase the article (¶52: bar code scanned)
based on the user desiring to purchase the article: 
updating inventory information of the article by decreasing the number of articles in inventory by the article purchased; (¶11, 50, claim 7: product information provided to inventory system for analysis resupply)
charging an account of the user a cost of the article; and 
providing an indication to the user that the article has been purchased (claim 8: order completion indication provided)

While Curry describes a process for purchasing a secured article using a financial account, Curry does not explicitly disclose charging an account of the user a cost of the article. Treiser teaches that it is known to include charging a user’s account the cost of an article removed from a lockable enclosure (see col. 23: line 37- col. 24: line 14) in a similar environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Curry with the charging a user’s account, as taught by Treiser, since such a modification would have provided consumers access to a product with fewer restrictions and intrusive security measures while maintaining sufficient anti-theft technologies to identify, deter, and stop theft. (Treiser: col. 3: lines 1-22)

Regarding Claims 2-5, 8, 9, 14-15
Curry in view of Treiser further discloses:
wherein based on the user desiring not to purchase the article, the method further comprising: indicating to the user to return the article to the locking unit (Treiser: col. 22: 43-62), determining whether a correct article has been returned to the locking unit (Treiser: col. 23: 11-36), providing an indication to the user that the correct article has been returned to the locking unit, based on a determination that the correct article has been returned to the locking unit (Tresier:)
wherein at least one or more of an RFID reader, weight scale, scanner, or optical camera is used to determine whether a correct article has been returned to the locking unit (Treiser: col. 9: line 55 – col. 10: line 11: RFID reader)
storing identification information of the article, the identification information comprising at least one of a name of the article, a brand of the article, a model of the article, a color of the packaged article, or a location of the article (Treiser: col. 20: 23-44: location of the article)
updating inventory information with the identification information of the article that was purchased, based on the user desiring to purchase the article (Curry: ¶11, 50, claim 7: product information provided to inventory system for analysis resupply)
wherein the locking unit is a hook (Treiser: col. 7: 36-63)
wherein the locking unit is at least one of a tongue and groove, cable, enclosure with releasable barriers, or a magnet (Curry: ¶28, 29: enclosure with self-locking doors, magnet)
securing the article via the locking unit by coupling the locking unit to a surface in the locked state; and releasing the article via the locking unit by uncoupling the locking unit from the surface in the unlocked state (Curry: ¶29: locks can be engaged/disengaged using strike plate)
determining a location of the article, the location of the article being equivalent to the location of the locking unit (Treiser: col. 20: 23-44; col. 24: line 34 – col. 25: line 9: location of the article tracked until returned to locking unit)
providing, via the communication device, directions to a location of the article (Treiser: col. 20: 23-44; col. 24: line 34 – col. 25: line 9: article tracked and user directed back to locking unit )


3.	Claims 6, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Treiser as applied above, and further in view of Vogler et al. (US 20140305891 A1, hereinafter Vogler).
Regarding Claim 6
Curry in view of Treiser discloses the claimed invention except for:
wherein the locking unit is a hook

Vogler teaches that it was known to include a hook as locking unit (see ¶¶ 180, 195, 207) in a similar retail environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Curry in view of Treiser with the hook locking mechanism, as taught by Vogler, since such a modification would have combined the versatility and flexibility of peg hooks with benefits of automatic facing and clean, high-end look of on-shelf pusher systems. (¶147 of Vogler).

Regarding Claims 7, 10
Curry in view of Tresier and Vogler further discloses:
wherein the hook is configured to hold the article via a peg hook packaging (Vogler: see ¶¶ 180, 195, 207)
securing the article via the locking unit by rising the locking unit until a free end of the locking unit is coupled to a surface in the locked state; and releasing the article via the locking unit by lowering the locking unit until a free end of the locking unit is uncoupled from the surface in the unlocked state (Vogler: see ¶¶ 180, 195, 207)
4.	Claims 6, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Treiser as applied above, and further in view of McConnell et al. (US 20010049690 A1, hereinafter McConnell).
Regarding Claim 12
Curry in view of Treiser discloses the claimed invention except for:
determining a quantity of the article indicated to be in-stock; determining a rate of sale of the article; and ordering additional articles based on the quantity of the article indicated to be in-stock and the rate of sale of the article.

McConnell teaches such a feature (see ¶2) in a similar retail environment. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Curry in view of Treiser with the inventory determination and ordering, as taught by McConnell, since such a modification would have combined elements of the prior art, with no change in their respective functions, and would have yielded predictable results

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
INVENTORY TRACKING SYSTEM FOR SMALLER CRIB ENVIRONMENTS. Anonymous. Modern Machine Shop 87.10: 214-215. Cincinnati: Gardner Business Media Inc. (Mar 2015) discloses RFID gateways to limit access to products to authorized users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625